                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


CHRISTOPHER NEAL                              )
               Plaintiff,                     )
                                              )
v.                                            )      JUDGMENT
                                              )      2:19-CV-44-FL
STATE EMPLOYEES CREDIT UNION                  )
               Defendant.                     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which objection was filed and plaintiff’s motion to appoint counsel.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 8, 2020, and for the reasons set forth more specifically therein, that this action is DISMISSED.

This Judgment Filed and Entered on May 8, 2020, and Copies To:
Christopher Neal (via U.S. Mail)  1616662, Pasquotank Correctional Institution, 527
Commerce Drive, Elizabeth City, NC 27906

May 8, 2020                           PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 2:19-cv-00044-FL Document 18 Filed 05/08/20 Page 1 of 1
